Exhibit 10.4

 

NSO-«nso»    «share» Shares

MODUSLINK GLOBAL SOLUTIONS, INC.

2010 Incentive Award Plan

Non-Statutory Stock Option Certificate

ModusLink Global Solutions, Inc., a Delaware corporation, hereby grants to the
Participant named below a Non-Statutory Stock Option to purchase the Number of
Shares of Common Stock set forth below (the “Option”) pursuant to and subject to
the terms and conditions of the Company’s 2010 Incentive Award Plan (the
“Plan”). The Option shall be subject to the following terms and conditions,
including those set forth in the attached Non-Statutory Stock Option Terms and
Conditions which are incorporated herein by reference and shall be read together
with this Non-Statutory Stock Option Certificate as one agreement:

 

Name of Participant:    «name»    Exercise Price per Share:    «exe_price»
Address:    «address1»    Date of Grant:    «grant_date»    «address2»         
   Vesting Start Date:    «vest_st_date» Number of Shares:    «share»   
Expiration Date:    «exp_date»

Vesting Schedule: The Option shall become exercisable as follows: (i) 1/4th of
the Number of Shares on the date of the first anniversary of the Vesting Start
Date (the “One Year Anniversary Date”), plus (ii) an additional 1/48th of the
Number of Shares on the date of each successive monthly anniversary of the One
Year Anniversary Date (or, where applicable, the last day of the month). The
Option shall become exercisable in full on the fourth anniversary of the Vesting
Start Date.

The Option shall not be treated as an Incentive Stock Option under Section 422
of the Code. By acceptance of the Option, the Participant agrees to all of the
terms and conditions hereof, including, without limitation, those set forth in
the Plan, the attached Non-Statutory Stock Option Terms and Conditions, and the
exhibits and attachments hereto (receipt of which the Participant hereby
acknowledges). All capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Plan.

 

ModusLink Global Solutions, Inc. By:   ______________________________________
Name: Title:

 

ACCEPTED AND AGREED TO: _______________________________________ Signature of
Participant Attachment Non-Statutory Stock Option Terms and Conditions Exhibit
Exhibit A – Non-Competition Agreement



--------------------------------------------------------------------------------

ModusLink Global Solutions, Inc.

2010 Incentive Award Plan

Non-Statutory Stock Option Terms and Conditions

1. Grant of Option; Option Agreement; Plan.

The Non-Statutory Stock Option evidenced by this Option Agreement (as defined
below) (the “Option”) is granted pursuant to the terms of the ModusLink Global
Solutions, Inc. 2010 Incentive Award Plan (the “Plan”). The terms and conditions
contained herein are incorporated by reference into the attached Non-Statutory
Stock Option Certificate (the “Certificate”), and are intended to be read
together with the Certificate as one agreement (the “Option Agreement”). The
Option is subject to the provisions of the Plan, a copy of which is furnished to
the Participant with the Option and is also available from the Company. The
grant of the Option is subject to and conditioned upon the Participant’s
execution and delivery to the Company of a Non-Competition Agreement in the form
attached to the Certificate as Exhibit A. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan. Except where the context otherwise requires, the term “Participant” as
used herein shall be deemed to include any person who acquires the right to
exercise the Option validly under the terms of the Option Agreement.

2. Number of Shares; Exercise; Exercise Price.

The Participant may exercise the Option for no more than the aggregate Number of
Shares set forth in the Certificate. The right to exercise the Option shall be
cumulative so that to the extent the Option is not exercised in any period to
the maximum extent permissible under the Option Agreement, it shall continue to
be exercisable, in whole or in part, with respect to all shares for which it is
vested until the earlier to occur of the Expiration Date set forth in the
Certificate or the termination of the Option under Section 6 hereof. The
Participant may purchase less than the Number of Shares covered by the Option
Agreement, provided that no exercise of the Option may be for any fractional
share. The Option may not be exercised as to any shares after the Expiration
Date set forth in the Certificate. The exercise price to be paid for each share
of Common Stock issued upon exercise of the whole or any part of this Option is
the Exercise Price per Share set forth in the Certificate.

3. Vesting Schedule.

If the Participant has at all times since the Date of Grant of the Option (as
set forth in the Certificate) served the Company in the capacity of an employee,
officer, director, consultant or advisor (such service being referred to herein
as maintaining or being involved in a “Business Relationship” with the Company)
through a particular date indicated in the Vesting Schedule set forth in the
Certificate, the Participant may exercise the Option on or after such date for
the number of shares of Common Stock indicated in such Vesting Schedule (if
any), less the aggregate number of shares of Common Stock issued to the
Participant upon exercise of the Option prior thereto. For purposes of this
Agreement, the Participant’s Business Relationship with the Company shall
include any Business Relationship between the Participant and a subsidiary of
the Company.

4. Method of Exercise.

As a condition to exercising the Option, the Participant shall execute and
deliver to the Company and cause the Company to receive a written notice of
exercise (the “Exercise Notice”) specifying the number of shares with respect to
which the Option is being exercised, accompanied by payment of the aggregate
exercise price for such shares (and



--------------------------------------------------------------------------------

applicable withholding taxes pursuant to Section 7 hereof), in cash, by check or
in such other form as permitted by the Plan. The Exercise Notice shall be in the
form attached hereto as Schedule I or in such other form as is acceptable to the
Company. As soon as practicable following receipt by the Company of the Exercise
Notice and payment of the aggregate exercise price (and applicable withholding
taxes), the Company will deliver to the Participant (or its designee) a
certificate representing the number of shares with respect to which the Option
is being exercised.

5. Option Not Transferable.

The Option (i) may not be sold, assigned, transferred, pledged or otherwise
encumbered in any manner whatsoever by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and
(ii) shall be exercisable, during the Participant’s lifetime, only by the
Participant.

6. Exercise of Option.

(a) Continuous Business Relationship with the Company Required. Except as
otherwise provided in this Section 6, the Option may not be exercised unless the
Participant, at the time he or she exercises the Option, is, and has been at all
times since the Date of Grant, in a Business Relationship with the Company.

(b) Termination of Business Relationship with the Company. If the Participant
ceases to be involved in a Business Relationship with the Company for any
reason, then, except as provided in paragraphs (c) and (d) below, the right to
exercise the Option shall terminate one month after the date of such cessation
(but in no event after the Expiration Date), provided that the Option shall be
exercisable only to the extent that the Participant was entitled to exercise the
Option on the date of such cessation. Notwithstanding the foregoing, if the
Participant, prior to the Expiration Date, violates the non-competition,
non-solicitation or confidentiality provisions of any employment contract,
non-competition agreement, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise the
Option shall terminate immediately.

(c) Exercise Period Upon Death or Disability. If the Participant ceases to be
involved in a Business Relationship with the Company due to the death or
“disability” (within the meaning of Section 22(e)(3) of the Code) of the
Participant prior to the Expiration Date, the Participant’s right to exercise
the Option shall terminate six months after the date of such cessation, provided
that the Option shall be exercisable only to the extent that the Option was
exercisable by the Participant on the date of such cessation, and provided
further that the Option shall not be exercisable after the Expiration Date.

(d) Discharge for Cause. If the Company terminates the Participant’s Business
Relationship with the Company for Cause (as defined below), the Participant’s
right to exercise the Option shall terminate immediately upon the effective date
of such termination. “Cause” shall mean a good faith finding by the Company of
the Participant’s (i) commission of gross negligence or willful misconduct in
connection with the performance of the duties or responsibilities of his or her
Business Relationship with the Company, (ii) failure to perform the duties or
responsibilities required pursuant to his or her Business Relationship with the
Company, (iii) misappropriation of the assets or business opportunities of the
Company or any of its affiliates, (iv) commission of embezzlement or other
financial fraud, (v) knowing allowance of any third party to commit any of the
acts

 

2



--------------------------------------------------------------------------------

described in clauses (iii) or (iv) above, or (vi) indictment for, conviction of,
or entry of a plea of no contest with respect to, any felony. The Participant
shall be considered to have been terminated for Cause if the Company determines,
in its sole discretion, within 30 days after the Participant’s resignation or
the cessation or termination of the Participant’s Business Relationship with the
Company, that discharge for Cause was warranted.

7. Payment of Withholding Taxes.

It shall be a condition to exercising an Option that, and no shares will be
issued pursuant to the exercise of the Option unless and until, the Participant
pays to the Company, or makes provision satisfactory to the Company for payment
of, any federal, state or local withholding taxes required by law to be withheld
in respect of the Option.

Schedule

Schedule I – Form of Notice of Exercise

 

3